Appellant was convicted of murder, his punishment being assessed at forty years confinement in the penitentiary.
The record is before us without bills of exception. Some exceptions are noted in the motion for new trial to the charge of the court. These matters were not called to the attention of the court before the charge was read to the jury, and the errors assigned on the charge are not of a sufficient nature to require a reversal. Under the recent statute in order usually to have errors in the charge, or supposed errors, reviewed, proper steps must be taken to call these matters to the attention of the court before the charge is read to the jury. This is not claimed to have occurred. The evidence, we think, is sufficient to support the conviction, but we deem it unnecessary to recapitulate this testimony. It is of no particular value to the profession or to the courts.
The judgment is affirmed.
Affirmed.